Title: To James Madison from William C. C. Claiborne and James Wilkinson, 27 February 1804
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James



Sir,
New Orleans Feby 27. 1804.
Since our last of the 14 current, of which a Duplicate was forwarded by the last Mail; the French national Brig the Argo has dropped down the River, to Placquemines, for the Purpose, as we understand, of taking on Board the People, who came in the Brig Express from St. Nicholas Mole, and proceeding to France. We hope in Consequence thereof, to be relieved from the accumulating Embarrassments attending their Stay at Placquemines. We inclose you Copies of two Letters from below, received yesterday, relative to the Situation of those People.
A Report is in Town, of a Vessel, from Jamaica, with 350 People on board, Men, Women & Children, Fugitives from St. Domingo, destined for this Province, who having missed their Passage into the River and fallen to the Westward into the Bay of St. Bernard are supposed to be now detained there, by the Currents and to be in the utmost Distress for Want of Provisions.
Many Persons have already arrived here from the French Islands and we think it probable that a great Part of the Fugitives from St. Domingo, who may reach the United States, will ultimately find their Way hither, and it may be proper for our Government to keep this Circumstance in View, in Relation to the Arrangements both internal & external, which may be adopted for the Province.
The Spaniards have begun to dismount the Cannon in the different Posts about this City. No other Symptom of their Departure has yet appeared; if indeed that may be so considered. For supposing them to calculate upon a Rupture with us on Account of our Pretensions to West Florida, the dismounting of the Cannon the Posts being now in our Possession, necessarily diminishes our Security here, and may be a precautionary Step on their Part. It may be proper however, to mention that the Governor of West Florida, who is in Town, informed Governor Claiborne in a private Conversation yesterday, that a Part of the Spanish Troops would be embarked from hence for Pensacola in three or four Days; and that a complete Evacuation would take Place in about 20 Days. Accept the Assurances of our sincere Respect and high Consideration.
William C. C. ClaiborneJa: Wilkinson
 

   
   RC, two copies, and enclosures (DNA: RG 59, TP, Orleans, vol. 3). First RC in a clerk’s hand, signed by Claiborne and Wilkinson; docketed by Wagner as received 4 Apr. Second RC marked duplicate; docketed by Wagner as received 11 Apr. For enclosures, see n. 1.



   
   The first enclosure is a copy of William Cooper to Wilkinson, 23 Feb. 1804 (3 pp.; docketed by Wagner), reporting that five marines had deserted from the Exprès on 21 Feb. and that Capt. Bourgoin de Sey had deserted on 22 Feb. and was reported to have gone to New Orleans. Cooper complained that because some French officers had permission to go to New Orleans, “all the rest think they ought to be indulged, equally alike,” and insisted that he had used every means in his power to make them content with their situation. He requested positive orders, believing that if he used force he would be “brought before a civil or military Tribunal, which I should like to steer clear of.” In a later addition Cooper stated that he had since been informed that Bourgoin de Sey had stolen a greatcoat and $30 worth of property from a local man and that fifteen or twenty of the crew of the Exprès intended to desert that evening. Cooper planned to have sentries placed and to cruise the river until he heard from Wilkinson; he stated that he had given the French all necessary verbal and written orders, adding, “if they do not observe them they must abide by the consequences &c—the Fact is I shall shoot some of them.” The second enclosure is a copy (2 pp.; in French; docketed by Wagner) of a letter dated 30 Feb. 1804 from thirteen French officers to Claiborne, stating that they had written to inform Laussat of their unfortunate situation; that they were reduced to a soldier’s ration of bread, salt pork, and rice; and that they were unable to buy provisions, as they had not been paid for ten months. They asked Claiborne to alleviate their suffering and to ask Laussat to look with pity on their situation.



   
   Juan Vicente Folch y Jaun (1754–1829) was commissioned in the Spanish army in 1771 and fought for several years in North Africa and the Mediterranean. In 1780 he arrived in America, where he rose through the ranks, becoming commandant at Mobile and Pensacola. He began to play a larger role in JM’s correspondence as various plots to seize West Florida developed during JM’s presidency (David Hart White, Vicente Folch, Governor in Spanish Florida, 1787–1811 [Washington, 1981], pp. [vi]–[vii], 1, 30, 109; PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 2:247 n. 1; Madison and the Collapse of the Spanish-American Empire: The West Florida Crisis of 1810, 20 Apr. 1810 [ibid., 2:312–13]).


